DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon et al. (U.S. PG Pub 2011/0261029).

Regarding Claim 1, Moon et al. teach an overdrive method of a display device, comprising following steps: 

S20: in a frame picture, when a data signal of a data line (Figure 8, Elements D1 - Dm.  Paragraph 54) needs to be switched from a grayscale of a previous row (Figure 11, Element Previous data.  Paragraphs 89 - 91) to a target grayscale of a current row (Figure 11, Element Current data.  Paragraphs 89 - 91), looking up to obtain a feedback grayscale (Figure 12, Element Parameters A, B, A’, and B’.  Paragraph 92) according to a default feedback lookup table (Figure 11.  Paragraph 89), the target grayscale of the current row (Figure 11, Element Current data.  Paragraphs 89 - 91), and an input grayscale of the previous row (Figure 11, Element Previous data.  Paragraphs 89 - 91); 
S30: looking up to obtain a gain grayscale (Figure 12, Element Output.  Paragraph 92) according to a default gain lookup table (Figure 12, Element LUT Data.  Paragraph 92) and the feedback grayscale (Figure 12, Element Parameters A, B, A’, and B’.  Paragraph 92) and storing the gain grayscale (Figure 12, Element Output.  Paragraph 92) into a row buffer, wherein the gain grayscale (Figure 12, Element Output.  Paragraph 92) is used as the input grayscale of the previous row (Figure 11, Element Previous data.  Paragraphs 89 - 91) when the data line (Figure 8, Elements D1 - Dm.  Paragraph 54) performs a next switch of grayscales; 

the step S20 further comprising looking up to obtain an overdrive grayscale according to a default overdrive lookup table (Figure 9, Element 210.  Paragraph 70), the target grayscale of the current row (Figure 11, Element Current data.  Paragraphs 89 - 91), and the input grayscale of the previous row (Figure 11, Element Previous data.  Paragraphs 89 - 91), and loading an overdrive voltage corresponding to the overdrive grayscale to the data line (Figure 8, Elements D1 - Dm.  Paragraph 54).

Regarding Claim 2, Moon et al. teach the overdrive method according to claim 1 (See Above), wherein acquisition of the overdrive voltage comprises: 
a timing controller (Figure 8, Element 160.  Paragraph 66) receiving the target grayscale of the current row (Figure 11, Element Current data.  Paragraphs 89 - 91) from an image data source and receiving the input grayscale of the previous row (Figure 11, Element Previous data.  Paragraphs 89 - 91) from the row buffer; 
looking up to obtain the overdrive grayscale by comparing the target grayscale of the current row (Figure 11, Element Current data.  Paragraphs 89 - 91) with the input grayscale of the previous row (Figure 11, Element Previous data.  Paragraphs 89 - 91) through the overdrive lookup table (Figure 9, Element 210.  Paragraph 70); 

the source driver (Figure 8, Element 130.  Paragraph 60) loading the overdrive voltage corresponding to the overdrive grayscale to the data line (Figure 8, Elements D1 - Dm.  Paragraph 54).

Regarding Claim 3, Moon et al. teach the overdrive method according to claim 2 (See Above), wherein the target grayscale of the current row (Figure 11, Element Current data.  Paragraphs 89 - 91) from the image data source is input to the timing controller (Figure 8, Element 160.  Paragraph 66) and the feedback lookup table (Figure 11.  Paragraph 89).

Regarding Claim 4, Moon et al. teach the overdrive method according to claim 2 (See Above), wherein the input grayscale of the previous row (Figure 11, Element Previous data.  Paragraphs 89 - 91) from the row buffer is input to the timing controller (Figure 8, Element 160.  Paragraph 66) and the feedback lookup table (Figure 11.  Paragraph 89).

Regarding Claim 5, Moon et al. teach the overdrive method according to claim 1 (See Above), wherein in the step S30, a gain factor corresponding to the feedback grayscale (Figure 12, Element Parameters A, B, A’, and B’.  Paragraph 92) is matched according to a compensation region (Figure 10.  Paragraphs 85 - 88) where the sub-

Regarding Claim 6, Moon et al. teach an overdrive method of a display device, comprising following steps: 
S10: providing a display panel (Figure 8, Element 110.  Paragraph 54), wherein the display panel (Figure 8, Element 110.  Paragraph 54) comprises a plurality of array-distributed sub-pixels (Figure 8, Element CLC.  Paragraph 54) and a plurality of data lines (Figure 8, Elements D1 - Dm.  Paragraph 54), and the sub-pixels (Figure 8, Element CLC.  Paragraph 54) in each column are correspondingly connected to one of the data lines (Figure 8, Elements D1 - Dm.  Paragraph 54); 
S20: in a frame picture, when a data signal of a data line (Figure 8, Elements D1 - Dm.  Paragraph 54) needs to be switched from a grayscale of a previous row (Figure 11, Element Previous data.  Paragraphs 89 - 91) to a target grayscale of a current row (Figure 11, Element Current data.  Paragraphs 89 - 91), looking up to obtain a feedback grayscale (Figure 12, Element Parameters A, B, A’, and B’.  Paragraph 92) according to a default feedback lookup table (Figure 11.  Paragraph 89), the target grayscale of the current row (Figure 11, Element Current data.  Paragraphs 89 - 91), and an input grayscale of the previous row (Figure 11, Element Previous data.  Paragraphs 89 - 91); and 
S30: looking up to obtain a gain grayscale (Figure 12, Element Output.  Paragraph 92) according to a default gain lookup table (Figure 12, Element LUT Data.  Paragraph 92) and the feedback grayscale (Figure 12, Element Parameters A, B, A’, 

Regarding Claim 7, Moon et al. teach the overdrive method according to claim 6 (See Above), wherein the step S20 comprises: looking up to obtain an overdrive grayscale according to a default overdrive lookup table (Figure 9, Element 210.  Paragraph 70), the target grayscale of the current row (Figure 11, Element Current data.  Paragraphs 89 - 91), and the input grayscale of the previous row (Figure 11, Element Previous data.  Paragraphs 89 - 91), and loading an overdrive voltage corresponding to the overdrive grayscale to the data line (Figure 8, Elements D1 - Dm.  Paragraph 54).

Regarding Claim 8, Moon et al. teach the overdrive method according to claim 7 (See Above), wherein acquisition of the overdrive voltage comprises: 
a timing controller (Figure 8, Element 160.  Paragraph 66) receiving the target grayscale of the current row (Figure 11, Element Current data.  Paragraphs 89 - 91) from an image data source and receiving the input grayscale of the previous row (Figure 11, Element Previous data.  Paragraphs 89 - 91) from the row buffer; 
looking up to obtain the overdrive grayscale by comparing the target grayscale of the current row (Figure 11, Element Current data.  Paragraphs 89 - 91) with the input 
the timing controller (Figure 8, Element 160.  Paragraph 66) inputting a drive signal of the data line (Figure 8, Elements D1 - Dm.  Paragraph 54) to a source driver (Figure 8, Element 130.  Paragraph 60); and 
the source driver (Figure 8, Element 130.  Paragraph 60) loading the overdrive voltage corresponding to the overdrive grayscale to the data line (Figure 8, Elements D1 - Dm.  Paragraph 54).

Regarding Claim 9, Moon et al. teach the overdrive method according to claim 8 (See Above), wherein the target grayscale of the current row (Figure 11, Element Current data.  Paragraphs 89 - 91) from the image data source is input to the timing controller (Figure 8, Element 160.  Paragraph 66) and the feedback lookup table (Figure 11.  Paragraph 89).

Regarding Claim 10, Moon et al. teach the overdrive method according to claim 8 (See Above), wherein the input grayscale of the previous row (Figure 11, Element Previous data.  Paragraphs 89 - 91) from the row buffer is input to the timing controller (Figure 8, Element 160.  Paragraph 66) and the feedback lookup table (Figure 11.  Paragraph 89).

Regarding Claim 11, Moon et al. teach the overdrive method according to claim 6 (See Above), wherein the step S10 further comprises dividing the display panel 

Regarding Claim 12, Moon et al. teach the overdrive method according to claim 11 (See Above), wherein in the step S30, a gain factor corresponding to the feedback grayscale (Figure 12, Element Parameters A, B, A’, and B’.  Paragraph 92) is matched according to a compensation region (Figure 10.  Paragraphs 85 - 88) where the sub-pixels (Figure 8, Element CLC.  Paragraph 54) corresponding to the data line (Figure 8, Elements D1 - Dm.  Paragraph 54) are disposed.

Regarding Claim 13, Moon et al. teach a display device, comprising: 
a display panel (Figure 8, Element 110.  Paragraph 54), a timing controller (Figure 8, Element 160.  Paragraph 66), a row buffer connected to the timing controller (Figure 8, Element 160.  Paragraph 66), a feedback lookup table (Figure 11.  Paragraph 89) connected to the row buffer, and a gain lookup table connected to the feedback lookup table (Figure 11.  Paragraph 89) and the row buffer; 
wherein the display panel (Figure 8, Element 110.  Paragraph 54) comprises a plurality of array-distributed sub-pixels (Figure 8, Element CLC.  Paragraph 54) and a plurality of data lines (Figure 8, Elements D1 - Dm.  Paragraph 54), and the sub-pixels 
the row buffer is used to store an input grayscale of a previous row (Figure 11, Element Previous data.  Paragraphs 89 - 91) and to input the input grayscale of the previous row (Figure 11, Element Previous data.  Paragraphs 89 - 91) to the timing controller (Figure 8, Element 160.  Paragraph 66) and the feedback lookup table (Figure 11.  Paragraph 89) when a data signal of a data line (Figure 8, Elements D1 - Dm.  Paragraph 54) needs to be switched from the grayscale of the previous row (Figure 11, Element Previous data.  Paragraphs 89 - 91) to a target grayscale of a current row (Figure 11, Element Current data.  Paragraphs 89 - 91) in a frame picture; 
the feedback lookup table (Figure 11.  Paragraph 89) is used to read the input grayscale of the previous row (Figure 11, Element Previous data.  Paragraphs 89 - 91) and the target grayscale of the current row (Figure 11, Element Current data.  Paragraphs 89 - 91) and to look up to obtain a feedback grayscale (Figure 12, Element Parameters A, B, A’, and B’.  Paragraph 92); and 
the gain lookup table is used to read the feedback grayscale (Figure 12, Element Parameters A, B, A’, and B’.  Paragraph 92) and to look up to obtain a gain grayscale (Figure 12, Element Output.  Paragraph 92), and the gain grayscale (Figure 12, Element Output.  Paragraph 92) is used as the input grayscale of the previous row (Figure 11, Element Previous data.  Paragraphs 89 - 91) when the data line (Figure 8, Elements D1 - Dm.  Paragraph 54) performs a next switch of grayscales.

Regarding Claim 14, Moon et al. teach the display device according to claim 13 (See Above), comprising an overdrive lookup table (Figure 9, Element 210.  Paragraph 70) connected to the timing controller (Figure 8, Element 160.  Paragraph 66) and a source driver (Figure 8, Element 130.  Paragraph 60) connected to the timing controller (Figure 8, Element 160.  Paragraph 66) and the display panel (Figure 8, Element 110.  Paragraph 54), wherein the overdrive lookup table (Figure 9, Element 210.  Paragraph 70) is used to compare the target grayscale of the current row (Figure 11, Element Current data.  Paragraphs 89 - 91) with the input grayscale of the previous row (Figure 11, Element Previous data.  Paragraphs 89 - 91) and to look up to obtain an overdrive grayscale.

Regarding Claim 15, Moon et al. teach the display device according to claim 13 (See Above), wherein the display panel (Figure 8, Element 110.  Paragraph 54) further comprises a plurality of compensation regions (Figure 10.  Paragraphs 85 - 88), and a plurality of sub-pixels (Figure 8, Element CLC.  Paragraph 54) in each compensation region (Figure 10.  Paragraphs 85 - 88) have a same voltage compensation coefficient (Figure 13 - 15, Element overdriving rate.  Paragraphs 92 - 97).

Regarding Claim 16, Moon et al. teach the display device according to claim 13 (See Above), comprising a gate driver (Figure 8, Element 120.  Paragraph 59) connected to the timing controller (Figure 8, Element 160.  Paragraph 66) and the display panel (Figure 8, Element 110.  Paragraph 54).

Regarding Claim 17, Moon et al. teach the display device according to claim 16 (See Above), wherein the display panel (Figure 8, Element 110.  Paragraph 54) comprises a plurality of scan lines (Figure 8, Elements D1 - Dm.  Paragraph 54) connected to a source driver (Figure 8, Element 130.  Paragraph 60), and the sub-pixels (Figure 8, Element CLC.  Paragraph 54) in each row are correspondingly connected to a same one of the scan lines (Figure 8, Elements D1 - Dm.  Paragraph 54).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shen et al. (U.S. PG Pub 2008/0165108) discloses a display that completes both over driving and display segmentation to drive compensation voltages for each portion of the display.
Arashima et al. (U.S. PG Pub 2010/0098349) discloses a display that adjusts the overdriving technique based on the pixel position.
Uchida et al. (U.S. PG Pub 2010/0295872) disclose an overdriving display that uses different compression ratios to compensate for different regions of the display.
Liu et al. (U.S. PG Pub 2011/0221717) discloses an overdriving controller that provides different look-up tables for different regions of the display area.

Jiang et al. (U.S. PG Pub 2013/0257826) discloses a display that is divided into a plurality of display area with an overdriving table that corresponds to overdriving capabilities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625